Bond, J.
Mr. Attorney General, when you signed that circular and that guaranty, did you know that the supreme court of the United States had decided that it was a trespass for a collector to levy on a tax-payer after a tender of coupons, and that any law of the state undertaking to protect him on that trespass was repugnant to the constitution of the United States and void?
Ayers, Atty. Gen. After the last decisions of the supreme court of the United States, made in the beginning of February last, I was before the legislative committee having charge of that subject. The meaning of those decisions was fully explained to and understood by that committee arid the entire legislature. This act creating the indemnity board was the result of the resolution the legislature came to.
Bond, J. Do you think that indemnifying act a constitutional one, or that any act authorizing one citizen to commit a trespass upon another, and agreeing to indemnify him for all damages he might suffer, would be held to be constitutional by tho courts of Virginia ?
Ayers, Atty. Gen. Well, I think there might be a good deal of discussion concerning that.
Bond, J. Well, we won’t discuss it.